Citation Nr: 0723260	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-06 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Wife


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2006).  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

In the present case, the veteran contends that he has PTSD 
due to a number of combat incidents that occurred while he 
was stationed in the Republic of Vietnam.  Such incidents 
include the death of fellow servicemen, firefights, including 
one with a North Vietnamese camp shortly after his arrival, 
and participation in at least twenty-five air assaults and 
fifty missions.  

The veteran's personnel records indicate that he served in 
Vietnam from July 1970 to June 1971.  His military 
occupational specialty was light weapons infantryman, and his 
awards include, but are not limited to, the Vietnam Service 
Medal with one Bronze Service Star, the Republic of Vietnam 
Campaign Medal, the Combat Infantryman Badge, and the Air 
Medal.  The Board is satisfied that such evidence indicates 
that the veteran was engaged in combat with the enemy.  Thus, 
there is no need to verify his claimed stressors as they 
relate to combat.

A March 2005 VA examination report indicates that the veteran 
does not meet the DSM-IV criteria for PTSD.  However, the 
veteran's accredited representative indicated at the March 
2007 Board hearing that the veteran had difficulty expressing 
himself at the March 2005 VA examination.  Also of record are 
counseling notes and a December 2004 intake report from the 
Vet Center in Austin, Texas indicating that the veteran has 
been diagnosed as having PTSD related to his combat 
experiences during the Vietnam War.

It is not clear whether the December 2004 diagnosis of PTSD 
in the veteran's Vet Center records was based on the DSM-IV 
criteria, as required by VA regulations.  See 38 C.F.R. 
§ 4.125 (2006).  The Board also notes that this diagnosis was 
made by a licensed social worker.  See VBA Fast Letter 05-01 
(Feb. 9, 2005) (indicating that initial VA mental disorder 
examinations are to be conducted by a board certified 
psychiatrist, a licensed psychologist, a psychiatry resident 
under close supervision of an attending psychiatrist or 
psychologist, or a psychology intern under close supervision 
of an attending psychiatrist or psychologist).  

Under such circumstances, and with consideration of the 
representative's request for a new VA examination, the Board 
finds that a remand is necessary to obtain a new VA 
examination to determine whether the veteran has a diagnosis 
of PTSD that conforms to the DSM-IV criteria and that is 
related to his combat stressors (which are presumed credible 
and verified).




Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a 
VA psychiatric examination to determine 
the existence and etiology of any 
currently manifested PTSD.  The claims 
file and a copy of this REMAND must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to military service, the examiner is 
hereby notified that the veteran has been 
found to have engaged in combat with the 
enemy.  Thus, all of his combat stressors 
are presumed credible and there is no need 
to verify any specific stressors.  For 
purposes of the examination, the examiner 
should consider any combat experiences 
detailed by the veteran at the examination 
or in the claims folder as credible and 
verified.  If the examiner believes that 
PTSD is the appropriate diagnosis, the 
examiner must specifically identify 
whether this diagnosis is based on the 
veteran's combat experiences, or whether 
the currently manifested PTSD is related 
to other nonservice events specified.  A 
complete rationale for all opinions 
offered should be provided.

2. Readjudicate the claim of entitlement 
to service connection for PTSD following 
all necessary development.  If the 
benefits requested on appeal remain 
denied, provide the veteran and his 
representative, if any, a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




